04/08/2022



                                                                             Case Number: DA 21-0426




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 21-0426

FLYING T RANCH,LLC.,                )
    Plaintiff and Appellee,         )       ORDER EXTENDING DEAD-
                                    )       LINE TO FILE MEAGHER
      v.                            )       COUNTY'S ANSWER BRIEF
                                    )
                                    )
CATLIN RANCH,LP.,                   )
      Defendant and Appellant,      )
                                    )
MEAGHER COUNTY BY &                 )
THROUGH ITS COMMISSION,             )
SCOTT JACKSON,LYNN                  )
JACKSON,DEBRA WILLIAMS,             )
LISA ANDERSON,BERT                  )
WILLIAMS & CONNIE HIX,              )
       Defendants and Appellees,    )
                                    )
CATLIN RANCH,LP,                    )
    Cross-Claimant & Appellant,     )
                                    )
      v.                            )
                                    )
DEBRA WILLIAMS,LISA                 )
ANDERSON,BERT WILLIAMS,             )
and CONNIE HIX,                     )
     Cross-Claim Defendants and     )
     Appellees                      )

      This matter having come before this Court upon the Appellee Meagher

County's second unopposed motion to extend the deadline to file its Answer Brief

and for good cause shown:

                                        1
      IT IS HEREBY ORDERED that the deadline for Appellee Meagher County

to file its Answer Brief is extended to and including April 18, 2022.

      DATED this         day of April, 2022.




cc:   Brian K. Gallik
      Rachel A. Taylor/Hanna Warhank
      Matthew W. Williams
      Vuko J. Voyich/Kelly Anderson Voyich
      Jim Lippert
      Susan B. Swimley




                                         2                              Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               April 8 2022